Exhibit 10-fff



AT&T Mobility 2005 Cash Deferral Plan


Effective :  January 1, 2005




Article 1 – History; Statement of Purpose


In 2001, Cingular Wireless adopted the Cingular Wireless Cash Deferral Plan (the
“Prior Plan”).  Following the enactment of the American Jobs Creation Act of
2004, Cingular Wireless froze the Prior Plan, effective December 31,
2004.  Following that date, no additional deferrals were permitted under the
Prior Plan.  Participant accounts in the Prior Plan as of December 31, 2004
continue to be credited with interest pursuant to Section 4.3 of the Prior Plan
and remain subject to all provisions of the Prior Plan and elections made by
Participants under such Prior Plan.


Cingular Wireless (now AT&T Mobility) created a new plan to govern and hold cash
deferrals, company match contributions, company contributions (and associated
earnings) made by or for Eligible Employees on or after January 1, 2005.  The
new plan, entitled the AT&T Mobility 2005 Cash Deferral Plan (the “Plan”), is
effective January 1, 2005 and its terms are set forth herein in this
document.  The Plan is intended to comply with the provisions of 409A of the
Code and the applicable guidance thereunder.


No Participant Contributions or Matching Contributions with respect to Base
Salary, Bonus Awards or Long-Term Incentive Awards shall be made to or permitted
under the Plan after 2008.  Participant Contribution Accounts as of December 31,
2008 shall continue to be credited with interest pursuant to Section 4.3 and
shall remain subject to the provisions of the Plan, as it may be amended from
time to time.


The purpose of the Plan is to provide a select group of management employees of
AT&T Mobility LLC (“AMLLC”) and affiliate companies that participate in the Plan
with an opportunity (i) to defer the receipt and income taxation of a portion of
such individual’s compensation; and (ii) to receive an investment return on
those deferred amounts.


Article 2 - Definitions


For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context indicates otherwise:


Administrator.  The Board or Committee, if such Committee is appointed, as
determined by the Board.  The Board/Committee may delegate administrative
authority to the Chief Executive Officer, the senior Human Resources division
officer or another individual.  Provided, however, effective on and after
January 18, 2007, the Administrator shall be the Senior Executive Vice President
– Human Resources of AT&T Inc. or his delegate(s).  The Administrator may select
an outside third party as the recordkeeper of the Plan.


Affiliate.  Any corporation, partnership, venture or other entity in which AT&T
Mobility or AMLLC holds, directly or indirectly, a 10% or greater ownership
interest.  The Administrator may, in its sole discretion, designate any other
corporation, partnership, venture or other entity an Affiliate for the purpose
of allowing it to participate in the Plan.


AMLLC.  AT&T Mobility LLC, a Delaware limited liability company, of which AT&T
Mobility is the manager.


AT&T Mobility. AT&T Mobility Corporation.


Base Salary.  The annual base salary, as determined by the Administrator, paid
by an Employer, before reduction due to any contribution pursuant to this Plan
or reduction pursuant to any deferral plan of an Employer, including but not
limited to a plan that includes a qualified cash or deferred arrangement under
Section 401(k) of the Code.


Base Salary does not include zone allowances or any other geographical
differential and shall not include payments made in lieu of unused vacation or
other paid days off, and such payments shall not be deemed to be contributed to
this Plan.


Board.  The Board of Directors of AT&T Mobility.


Bonus Award.  An incentive award based on an assessment of performance, payable
by the Employer to a Participant with respect to the Participant’s services
during a given fiscal year of the Employer.  For purposes of the Plan, “Bonus
Award” shall not include incentive awards which relate to a period exceeding one
(1) fiscal year.


Code.  The Internal Revenue Code of 1986, as amended.


Committee.  The Compensation Committee of the Board of Directors of AT&T
Mobility, if such committee is appointed, or other committee with responsibility
for oversight of the compensation and benefit programs.


Contribution Account. The accounting entry as to each Participant showing the
amount of such Participant’s Contributions, interest credits and Matching
Contributions credited to such account.


Eligible Employee.  An Employee who:


(a) is a full time, salaried Employee who is on active duty or Leave of Absence,


(b) is, as determined by the Administrator, a member of the Employer's "select
group of management or highly compensated employees" such that the Plan will
qualify for treatment as a “Top Hat” plan within the meaning of ERISA,


(c) has an employment status which has been approved by the Administrator to be
eligible to participate in this Plan and


(d) has been notified in writing by the Administrator that he is eligible to
participate in the Plan.


Notwithstanding the foregoing, the Administrator may, from time to time, exclude
any Employee or group of Employees from being deemed an "Eligible Employee"
under this Plan.


In the event a court or other governmental authority determines that an
individual was improperly excluded from the class of persons who would be
considered Eligible Employees during a particular time for any reason, that
individual shall not be an Eligible Employee for purposes of the Plan for the
period of time prior to such determination.


           Employee.  Any person classified as an “employee” according to the
payroll and personnel records of an Employer, excluding persons hired for a
fixed maximum term and excluding persons who are neither citizens nor permanent
residents of the United States, all as determined by the
Administrator. Individuals classified as leased employees or independent
contractors according to an Employer’s payroll and personnel records shall not
be eligible to participate.  For purposes of this Plan, a person on Leave of
Absence who otherwise would be an Employee shall be deemed to be an Employee.


Employer.  AMLLC or any Affiliates that adopt the Plan with the consent of the
Chief Executive Officer.


ERISA.  The Employee Retirement Income Security Act of 1974, as amended.


Executive.  An Employee who is in a position that is eligible to participate in
the Employer’s Executive Compensation Programs as determined by the
Administrator.


Leave of Absence.  Where a person is absent from employment with an Employer on
a formally granted leave of absence (i.e., the absence is with formal permission
in order to prevent a break in the continuity of term of employment, which
permission is granted (and not revoked) in conformity with the rules of the
Employer which employs the individual, as adopted from time to time).  For
purposes of this Plan, a Leave of Absence shall be deemed to also include a
transfer of an individual to an entity that is not an Affiliate by an Employer
for a rotational work assignment.


Long-Term Incentive Award. An incentive award, based on an assessment of
performance over a period greater than one (1) year, payable by the Employer to
a Participant.


Matching Contributions.  The contributions credited to a Participant’s
Contribution Account pursuant to Section 4.4.


Participant.  An Eligible Employee or former Eligible Employee who participates
in the Plan.


Participant Contributions.  The amounts Eligible Employees are deemed to
contribute, by deferring amounts otherwise payable to them, pursuant to Sections
4 of the Plan.


Plan.  AT&T Mobility 2005 Cash Deferral Plan.


Retirement or Retire.  The Termination of Employment for reasons other than
death, on or after the date on which the Employee is first eligible, upon
terminating employment, for retiree health coverage in accordance with the terms
of the Employer’s health plan.


Specified Employee.  A Participant who is a “specified employee,” within the
meaning of Section 409A(2)(B)(i) of the Code, as determined under the AT&T Inc.
compensation guidelines and provisions.


Termination of Employment. References herein to “Termination of Employment,”
"Terminate Employment" or a similar reference, shall mean the event where the
Employee ceases to be an Employee of any Employer.




Article 3 - Administration of the Plan


3.1  
The Administrator.



The Administrator will administer the Plan, interpret, construe and apply its
provisions in accordance with its terms.  The Administrator may further
establish, adopt or revise such rules and regulations as such person may deem
necessary or advisable for the administration of the Plan.   References to
determinations or other actions by the Administrator, herein, shall mean actions
authorized by such person or his respective successors or duly authorized
delegates, in each case in the discretion of such person.  All decisions by the
Administrator shall be final and binding.


3.2  
Claims Procedure.



If a request for benefits by a Participant or beneficiary is wholly or partially
denied, the Administrator will provide such claimant written notice setting
forth the denial.  A review procedure is available upon written request by the
claimant to the Administrator within 90 days after the date of the
Administrator’s written notice of the denial of the claim, and includes the
right to examine pertinent documents and submit issues and comments in writing
to the Administrator.  The decision on review will be made within 90 days after
receipt of the request for review, unless circumstances warrant an extension of
time not to exceed an additional 90 days, and shall be in writing.  If a
decision on review is not made within such period, the Participant’s claims
shall be deemed denied.


3.3  
Decisions Binding.



The Administrator shall have the sole and exclusive discretion to administer,
construe and interpret the Plan and make all determinations hereunder, including
any determinations on review of a denied claim.  All determinations and
decisions of the Administrator, including but not limited to factual
determinations and questions of construction and interpretation, shall be final,
conclusive and binding on all parties and shall be subject to the fullest
discretion afforded by law.




Article 4 - Contributions


4.1  
Employee Election to Make Contributions.



(a)  
Each year, an Eligible Employee may make an election to make Participant
Contributions with respect to Base Salary paid during the immediately following
calendar year.  No elections with respect to Base Salary shall be permitted
after 2007.  As permitted by the Administrator, an Eligible Employee may also
make an election to make Participant Contributions with respect to Bonus Awards;
provided, however, the election with respect to such awards must be made by the
Participant prior to the year preceding the year in which such awards are
regularly scheduled to be paid.  No elections with respect to Bonus Awards shall
be permitted after 2006.  The enrollment period for making such elections shall
be established by the Administrator.  Any such election is irrevocable.



(b)  
An Eligible Employee may elect to contribute from 6% to 30% (in whole percentage
increments) of Base Salary and Bonus Awards (in either one or separate elections
as determined by the Administrator), as the same may change from time to time,
and such Participant Contributions shall be credited to his/her Contribution
Account.



(c)  
An Eligible Employee who is an Executive may elect to contribute up to an
additional 20% (in whole percentage increments) of Base Salary and/or up to an
additional 45% of Bonus Awards, as the same may change from time to time, and
such Participant Contributions shall be credited to his/her Contribution
Account.



(d)  
An Eligible Employee who is an Executive may elect to contribute up to 75% (in
whole percentage increments) of any Long-Term Incentive Award paid by AT&T
Mobility, as the same may change from time to time, and such Participant
Contributions shall be credited to his/her Contribution Account.  Elections with
respect to Long-Term Incentive Awards must be made by the Participant prior to
the year preceding the year in which such Award is regularly scheduled to be
paid.  No elections under this subsection (d) shall be permitted after 2006.



4.2  
Duration and Crediting of Participant Contributions.



(a)  
Participant Contributions (as well as any corresponding Matching Contributions)
shall be made solely pursuant to a proper election and only during the
Participant’s lifetime and while the Participant remains an Eligible Employee
(if the Participant ceases to be an Eligible Employee, his or her election to
make Employee Contributions shall be cancelled); provided, however, Termination
of Employment of an Eligible Employee shall not constitute loss of eligibility
solely with respect to contribution of  Base Salary or Bonus Awards earned prior
to termination but paid within 60 days thereafter or with respect to a Bonus or
Long-Term Incentive Award paid after Retirement (and such person shall be deemed
an Eligible Employee for such contributions).



(b)  
Participant Contributions shall be credited to a Contribution Account when the
compensation would have otherwise actually been paid were it not for an election
under this Plan. A contribution from any eligible payment that is delayed for
any reason shall be credited when the delayed payment is made.



   4.3   Crediting of Interest.


Interest is to be credited to the Participant’s Contribution Account pursuant to
the provisions of this Section 4.3 and the procedures adopted by the
Administrator for crediting interest.    The annual interest rate for each
calendar year shall be a reasonable rate of interest as determined by the Vice
President and Treasurer with the concurrence of the Chief Financial
Officer.  However, in no event will the interest rate for any calendar year be
less than the Moody’s Corporate Bond Yield Average as published by Moody’s
Investor Services, Inc. (or any successor thereto) for the month ending two
months prior to the month in which Eligible Employees make their annual deferral
elections under the Plan.  Effective January 1, 2009, the interest rate shall
equal the Moody’s Long-Term Corporate Bond Yield Average for the month of
September preceding the calendar year during which the interest rate will apply
or such other interest rate determined by the Administrator.


      4.4     Matching Contributions.


When an Eligible Employee makes a Participant Contribution, his/her Contribution
Account shall be credited with an amount found by multiplying the matching
contribution rate provided in the Cingular Wireless 401(k) plan, including any
special transition rates, by:


(a)  
6% (or such other percentage as approved by the Committee) of the Participant
Contributions;  plus,



(b)  
6% of any eligible compensation, excluding the Participant Contribution, that is
in excess of the Code Section 401(a)(17) limits.



Compensation paid in the form of a Long-Term Incentive Award is not eligible for
Matching Contributions.


4.5  
Freeze of Plan.



No Participant Contributions or Matching Contributions with respect to Base
Salary, Bonus Awards or Long-Term Incentive Awards shall be made to or permitted
under the Plan after 2008.  Participant Contribution Accounts as of December 31,
2008 shall continue to be credited with interest pursuant to Section 4.3 and
shall remain subject to the provisions of the Plan, as it may be amended from
time to time.




Article 5  - RESERVED–



Article 6 - Distributions


6.1           Employee Elections.


Eligible Employees shall designate the time for a distribution and form of
payment from their Participant Contribution Accounts at the same time
contribution elections are made in Article 4.  Eligible Employees may elect to
receive a distribution: (a) following Termination of Employment or (b) prior to
Termination of Employment.


(a) Employee Elections to Receive Distributions from Participant Accounts
Following Termination of Employment.


Participants may elect, during the applicable enrollment period under Article 4,
to receive a distribution from their account following their Termination of
Employment.  Participants, who are eligible for Retirement at the time of their
Termination of Employment, may elect, during the applicable enrollment period
under Article 4, to receive their distributions in 1 to 10 payments beginning in
March of the year following Termination of Employment.


Participants, who are not eligible for Retirement at the time of Termination of
Employment, may elect, during the applicable enrollment period under Article 4,
to receive their distributions in 1 to 3 payments beginning in March of the year
following Termination of Employment.


If Participants do not have a valid election on file, distributions will be made
in a single lump sum payment.


(b)           Employee Elections to Receive Distributions from Participant
Contribution Accounts Prior to Termination of Employment.


In lieu of an election to receive a distribution at Termination of Employment,
Eligible Employees may elect, during the applicable enrollment period under
Article 4, to receive a distribution from their Contribution Accounts prior to
Termination of Employment.  Such election must be made during the applicable
enrollment period determined by Article 4.  Eligible Employees may elect to
receive an “in-service” distribution according to the following guidelines:


Participants may elect to receive an in-service distribution in any year of an 8
year period beginning in the third year following the year of the
deferrals.  For example, for deferrals in 2005, in-service distributions can be
elected in 2008 through 2015.


All in-service distributions will be paid in March of the year of the requested
distribution.  The total value, consisting of Participant and Company Match
Contributions plus accrued interest as of March 1 (the Valuation Date) related
to the specific deferral, will be paid in a single payment.


Notwithstanding any of the provisions of this paragraph 6.2, if a Participant
incurs a Termination of Employment in a year prior to the year of a scheduled
in-service distribution, the value of the Employee’s Contribution Account will
be distributed in accordance with the guidelines for a distribution at
Termination of Employment.




6.2            Distributions from Participant Accounts.
 
        (a) Notwithstanding any elections made by a Participant, but subject to
the provisions of (b) through (e) below and the last paragraph of Section 6.1(b)
of the Plan, a Participant’s account shall be distributed following the first to
occur of the following events (and no sooner):


(i)           The Participant’s Termination of Employment;
(ii)           The date of the Participant’s death; or
(iii)           The date specified in an election made pursuant to Section
6.1(b).


(b) All distributions will be based on the value of the Employee’s Contribution
Account as of March 1 of the year of the distribution.  Generally, Participants
shall receive distribution payments within 30 workdays following the applicable
March 1.


(c) Multi-year distributions will be based on the Value of the Employee’s
Contribution Account as of March 1 of each year.  Distributions are to be equal
to the Participant’s Contribution Account balance divided by the number of
remaining distributions.


(d) Notwithstanding the provisions of (a) or (b) above or any provision in the
Plan, if the Value of the Employee’s Contribution Account is (1) less than
$50,000 as of March 1 of the year of the initial distribution payment, the
number of multi-year payments can not exceed three, or (2) less than $10,000 of
the year of the initial distribution, the total Contribution Account balance
will be paid in a single payment.


(e) All distributions are subject to Section 6.6 of the Plan.


6.3           Revoked or Amended Elections.


A Participant, who has previously elected to receive a distribution prior to
Termination of Employment pursuant to Section 6.1(b), may revoke such election
during the time period specified by the Administrator.  Generally, the period
for revoking such elections will be a period that occurs prior to the year
preceding the year of the distribution.  If an election to receive a
distribution prior to Termination of Employment is revoked, the value of the
distribution will remain in the Employee’s Contribution Account and will be
distributed following the later of (i) Termination of Employment or (ii) the
date which is five (5) years from the date such payment would have been made had
such election not been revoked by the Participant, and no further changes may be
elected at any time.


A Participant, who has elected to receive a distribution at Termination of
Employment pursuant to Section 6.1(a), may amend that election to increase the
number of distribution payments to be received following a Termination of
Employment. Provided, however, the first distribution shall not occur until the
date which is five (5) years from the date such distributions would have
commenced had such election not been changed by the Participant.  To be valid, a
revised election must be submitted during the time period established by the
Administrator which shall occur prior to the year preceding the year the
distribution was originally scheduled to occur.  No election to decrease the
number of payments or accelerate the time for payments will be permitted by a
Participant under any circumstances.


6.4           Designation of Beneficiary; Distributions at Death.


Each Participant may designate a beneficiary or beneficiaries (who may be named
contingently or successively) who, upon the Participant’s death, will receive
the amounts that otherwise would have been paid to the Participant under the
Plan.  All designations shall be signed by the Participant, and shall be in such
form as prescribed by the Administrator.  Each designation shall be effective as
of the date received from the Participant.


Participants may change their designations of beneficiary on a form prescribed
by the Administrator.  The payment of amounts deferred under the Plan shall be
in accordance with the last unrevoked written designation of beneficiary that
has been signed by the Participant and delivered by the Participant to the
Administrator or a designated third party.


In the event that all the beneficiaries named by a Participant pursuant to this
Section 6.4 predecease the Participant, the deferred amounts that would have
been paid to the Participant or the Participant’s beneficiaries shall be paid to
the Participant’s estate.


In the event a Participant does not designate a beneficiary, or for any reason
such designation is ineffective, in whole or in part, the amounts that otherwise
would have been paid to the Participant or the Participant’s beneficiaries under
the Plan shall be paid to the Participant’s estate.


In the event of death, payments shall commence beginning in March of the year
following the date of the Participant’s death.  The Participant’s Contribution
Account will be paid in 1 to 10 payments, as specified by the Participant on the
Beneficiary Designation Form, subject to the rules contained in Section 6.2(b),
(c) or (d).  If no Beneficiary Designation Form is on file, payments will be
made in a single lump sum payment.


6.5
Distribution Process.



As to a Participant’s  deferrals of cash compensation, the payment of which
would have been deductible by an Employer under Section 162(m) of the Code,
regardless of the size of the cash compensation, shall be deemed to be
distributed first.


6.6           Payments to Specified Employees Following Termination of
Employment


Notwithstanding any provision of this Plan to the contrary, effective on or
after December 29, 2006, payments to Participants following a Termination of
Employment who are Specified Employees as of their Termination of Employment
shall not be made before the date which is 6 months after the Participant’s
Termination of Employment (or, if earlier, the date of the Participant’s death).




Article 7 - Discontinuation, Termination, Amendment.


AMLLC hereby reserves the right to amend, modify or terminate the Plan at any
time by action of the Board of Directors.  Notwithstanding the foregoing, the
Senior Vice President of Human Resources may make ministerial amendments to the
plan to conform the plan to the intent of the Administrator.


The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or highly
compensated” within the meaning of Sections 201, 301 and 401 of ERISA, and
therefore be exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.  Accordingly, the Board may terminate the Plan and commence termination
payout for all or certain Participants, or remove certain employees as
Participants, if it is determined by the United States Department of Labor or a
court of competent jurisdiction that the Plan constitutes an employee pension
benefit plan within the meaning of Section 3(2) of ERISA which is not so
exempt.  If payout is commenced pursuant to the operation of this Article 7, the
payment of such amounts shall be made in a lump sum regardless of the manner
selected by each Participant under Article 6 herein as applicable.




Article 8 - Miscellaneous


8.1  
Tax Withholding.



Upon distribution the Administrator shall withhold amounts required to satisfy
the  Federal, state, and local taxes required by law to be withheld as a result
of such distribution.


8.2           Elections and Notices.


Notwithstanding anything to the contrary contained in this Plan, all elections
and notices of every kind shall be made on forms prepared by the Administrator
or made in such other manner as permitted or required by the Administrator,
including through electronic means, over the Internet or otherwise.  An election
shall be deemed made when received by the Administrator, which may waive any
defects in form.  Unless made irrevocable by the electing person, each election
with regard to making Participant contributions or distributions shall become
irrevocable at the close of business on the last day to make such election. The
Administrator may limit the time an election may be made in advance of any
deadline.


Any notice or filing required or permitted to be given to AMLLC under the Plan
shall be delivered to the principal office of AMLLC, directed to the attention
of the Senior Executive Vice President-Human Resources of AMLLC or his or her
successor.  Such notice shall be deemed given on the date of delivery.


Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant's work or home address as shown on the records of
AMLLC or, at the option of the Administrator, to the Participant's e-mail
address as shown on the records of AMLLC.   It is the Participant's
responsibility to ensure that the Participant's addresses are kept up to date on
the records of AMLLC. In the case of notices affecting multiple Participants,
the notices may be given by general distribution at the Participants’ work
locations.


8.3           Rights of Participants; Unsecured General Creditor.


The Plan shall create a contractual obligation on the part of AMLLC to make
payments from the Participant’s accounts when due.  Payment of account balances
shall be made out of the general funds of the AMLLC.
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
any Employer.  No assets of any Employer shall be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
any Employer under this Plan.  Any and all of each Employer's assets shall be,
and remain, the general, unpledged, unrestricted assets of such Employer.  The
only obligation of an Employer under the Plan shall be merely that of an
unfunded and unsecured promise of AMLLC to distribute amounts deferred and
interest theron under the Plan.


AMLLC may establish one or more trusts, with such trustee(s) as the
Administrator may approve, for the purpose of providing for the payment of
deferred amounts.  Any such trust created by the AMLLC will conform to the terms
of the model trust approved by the Internal Revenue Service pursuant to Revenue
Procedure 92-64, or any amendment thereof or successor to the claims of the
AMLLC’s general creditors.  To the extent any deferred amounts under the Plan
are actually paid from any trust, the AMLLC shall have no further obligation
with respect thereto, but to the extent not so paid, such deferred amounts shall
remain the obligation of, and shall be paid by, AMLLC.


8.4           Offset.


The Administrator may offset against the Contribution Account otherwise
distributable to a Participant, any amounts due an Employer by a Participant,
including but not limited to overpayments under any compensation or benefit
plans.


8.5           Non-Assignability.


Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage, or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt  of such amounts
under the Plan, if any, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable.  No part of the
Participant’s Contribution Account, prior to actual distribution, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency.


8.6           Employment Not Guaranteed.


Nothing contained in this Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any employee any right to be retained
in the employ of an Employer.


8.7           Errors.


At any time the Administrator may correct any error made under the Plan without
prejudice to AMLLC, AT&T Mobility or any Affiliates.  Such corrections may
include, among other things, refunding contributions to a Participant with
respect to any period he or she made Participant Contributions while not an
Eligible Employee, or canceling the enrollment of a non-Eligible Employee.


8.8
Captions.



The captions of the articles, sections, and paragraphs of this Plan are for
convenience only and shall not control nor affect the meaning or construction of
any of its provisions.


8.9           Governing Law.


To the extent not preempted by ERISA, this Plan shall be governed by and
construed in accordance with the substantive laws of the State of Texas,
excluding any conflicts or choice of law rule or principle that might otherwise
refer constructive or interpretation of this Plan to provisions of the
substantive law of any jurisdiction other than the State of Texas. Any action
seeking to enforce the rights of an employee, former employee or person who
holds such rights through, from or on behalf of such employee or former employee
under this Plan may be brought only in a Federal or state court located in Bexar
County, Texas.


8.10           Validity.


In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.


8.11           Successors and Assigns.


This Plan shall be binding upon AMLLC and Affiliates that have adopted the Plan,
and their successors and assigns.


